Citation Nr: 9901234	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-18 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the veterans son became permanently incapable of 
self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had recognized service from September 1942 to 
September 1945.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his son was incapable 
of self-support prior to the age of 18, and that on this 
basis, he is entitled to Department of Veterans Affairs (VA) 
benefits.


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the preponderance of the evidence is against the 
appellants claim for VA benefits based on the permanent 
incapacity of his son for self-support prior to attaining the 
age of 18.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants claim has been obtained by the 
regional office (RO).

2.  The veterans son was born on November [redacted], 1948, 
and was not rendered permanently incapable of self-support 
by the date of his 18th birthday.


CONCLUSION OF LAW

The requirements for VA benefits for the veterans son on the 
basis that he was rendered permanently incapable of self-
support prior to attaining 18 years of age have not been met. 
38 U.S.C.A. § 101(4)(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.57, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board finds initially that the veterans claim for VA 
benefits based on the permanent incapacity of his son for 
self-support prior to the age of 18 is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the Board finds that the facts relevant to this issue have 
been developed to the extent possible and that the statutory 
obligation of the VA to assist the veteran in the development 
of this claim is satisfied.  38 U.S.C.A. § 5107(a).

A child, for the purposes of entitlement to VA benefits, 
includes an unmarried person who, before attaining the age 
of eighteen years, became permanently incapable of self- 
support . . . .  38 U.S.C.A. § 101(4)(A)(ii) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.57(a)(ii) (1998).  See Campbell v. 
Brown, 5 Vet. App. 77, 78 (1993).  The accompanying 
regulation, 38 C.F.R. § 3.356, similarly provides that a 
person may qualify as a child, if he or she is shown to 
[have been] permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  38 C.F.R. § 3.356(a) (1998).

Thus, the focus of analysis must be on the claimants 
condition at the time of his or her 18th birthday; it is that 
condition which determines whether the claimant is entitled 
to the status of child.  Accordingly, VA must make an 
initial determination as to the claimants condition at the 
delimiting age.  If the claimant is shown to have been 
capable of self-support at 18, VA need go no further.  See 
Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination based on competent 
evidence of record.  38 C.F.R. § 3.356(b) (1998).  The fact 
that a claimant is earning his or her own support is prima 
facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his or her own efforts is provided 
with sufficient income for his or her reasonable support.  38 
C.F.R. § 3.356(b)(1) (1998).

Employment of a child prior or subsequent to the delimiting 
age of 18 years may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3) 
(1998).

The record reflects that the veterans son was born on 
November [redacted], 1948, and is the veterans son.

A private immunization record reflects that the veterans son 
received some form of immunization and other examination in 
1991.

A private medical statement from Dr. Y., dated in February 
1996, reflects that the veterans son was under his care 
since 1991 for inability to sleep, and attached to this 
statement is a record which documents two prior 
consultations.

A March 1996 Certificate of Confinement from NCMH indicates 
that the veterans son, age 23, was treated/confined in 
this hospital for 4th times from December 27, 1980 to 
July 1, 1981.

An August 1996 joint statement from the veteran and his 
spouse reflects that their son began to experience headaches 
at age 16 during his junior year of high school in the early 
part of 1964, with pain and headaches reportedly occurring on 
an almost daily basis.  It was noted that the veteran and his 
spouse gave their son aspirin to ease the pain and that the 
pain or headache attacks ceased by the middle of 1966.  
Thereafter, these symptoms came back in early 1967, and prior 
to his enrollment in a radio technician school, their son 
came down with a severe headache for which the veteran and 
his spouse began to take him to various doctors.  
Subsequently, they also took their son to a mental facility 
where he was treated and later released.  Following his 
release from this facility, he became violent and would laugh 
without cause.  He was then confined at NCMH from December 
1980 to July 1981, and following his release, he was taken 
care of by a brother of the veterans spouse.

Copies of payment vouchers for the period of 1996 to 1997 
verify the receipt of payments made by the veterans spouse 
to her brother in the Philippines.

An April 1997 medical statement from Dr. C. of the V. S. M. 
Medical Center reflects that the veterans son was brought to 
this facility in April 1997 for evaluation and treatment of 
behavioral changes of about 20 years duration.  It was 
noted that the condition apparently started in 1966 when the 
veterans son started complaining about a headache which 
disappeared and recurred a year later.  He was subsequently 
observed to be laughing by himself and violent.  He was then 
brought to the NCMH and confined from 1980 to 1981.  Since 
then, he had been confined at home and had been unable to 
find visible means of support.  He was reportedly capable of 
doing only household chores.  

Mental status examination revealed a middle aged male, 
relatively clean but poorly groomed, not very cooperative, 
and sitting in a slouched position.  He did not show any 
emotional response when interviewed and replied in a slow 
mumbling, sometimes inaudible voice.  He was very slow in 
responding to questions.  He appeared to be often searching 
for words or lost in thought.  Some of his replies were found 
to be totally inappropriate to questions asked and he 
appeared disoriented.  His ability to recall remote, recent 
and immediate memories was severely retarded, and although 
his ability to concentrate was fair, he showed poor judgment 
when given a theoretical situation.  He also claimed to be 
hearing voices.  The diagnosis was chronic, paranoid-type 
schizophrenia, and as a result, Dr. C. indicated that he was 
incapable of looking for, much less, sustaining a job, and 
that he was severely retarded with respect to his level of 
functioning in a social, familial and work environment.

November 1997 joint affidavits from E.V. and R. A., and A. M. 
and R. V., reflect their personal knowledge of the veterans 
son, and that his mental disability began in the early part 
of 1964 when he was 16 years old and a junior in high school.  
These affidavits further indicate that the veteran was 
confined at the NCMH from December 1980 to July 1981, and 
that the veterans son had suffered from this mental 
disability since 1964.  

Another November 1997 joint affidavit from L. M., H. D., and 
M. S., also reflects their personal knowledge of the 
veterans son and that he was suffering from mental 
disability.  It was also noted that he was currently being 
cared for by his uncle, and that he had been previously 
confined at NCMH.

At a personal hearing in November 1997, the veteran testified 
that the earliest manifestations of his sons disability were 
in high school in 1964, at age 16, when he began to laugh 
without cause (transcript (T.) at pp. 1-2).  While the 
veterans son was in high school, he also experienced bursts 
of anger and headaches, for which he received treatment with 
Dr. P. (T. at p. 2).  When he complained of headaches, the 
veteran would give him aspirin (T. at p. 3).  His son would 
also sometimes begin to laugh hysterically, and in 1967, he 
started to become violent (T. at pp. 3-4).  Later, the 
veterans son was confined at the NCMH in 1980 and 1981 (T. 
at p. 4).  The veterans spouse indicated that a doctor at 
NCMH told her that her sons condition began in 1964 (T. at 
pp. 4-5).  At the time of this hearing, the veterans son was 
being taken care of by the brother of the veterans spouse 
(T. at p. 5).  

At a subsequent hearing before a traveling member of the 
Board in September 1998, the veteran indicated that his son 
was unable to care for himself prior to his 18th birthday 
because his headaches started at age 16 (T. at p. 4).  At 
that time, he took his son to the doctor who prescribed 
medicine (T. at p. 5).  His son also began laughing without 
cause (T. at p. 6).  He also noted that his son did not 
finish the third year of high school (T. at pp. 6-7).  The 
first time he took his son to a psychiatrist at a mental 
facility was when he began to get wild in 1967, and he was 
confined at this facility for three years (T. at p. 7).  The 
veterans spouse indicated that they first admitted their son 
to this hospital for being wild in December 1965 and that he 
thereafter continued going to this hospital on an outpatient 
basis until 1981 (T. at pp. 9-10).  Records earlier than the 
1980 to 1981 confinements were apparently destroyed by fire 
(T. at p. 10).  

While their son was staying with them in 1965, the veterans 
spouse recalled an occasion when they could not find their 
son for several days, and he finally returned without 
clothing (T. at p. 11).  The veterans spouse also indicated 
that her son did not go to school in 1965 (T. at p. 11).  The 
veteran indicated that in 1965 and 1966, he and his spouse 
would take their son to school and put him in the house 
(T. at p. 12).  The hospital that the veterans son was 
admitted to in 1965 was the same one he was admitted to in 
1981 (T. at pp. 15-16).  Since his discharge in 1981, their 
son has been staying with his uncle in the Philippines (T. at 
p. 17).


II.  Analysis

The Board has reviewed all of the evidence of record, and 
initially notes that it clearly reflects the recent diagnosis 
from Dr. C. of chronic, paranoid-type schizophrenia, and Dr. 
C.s belief that the veterans son currently was incapable of 
looking for, much less, sustaining a job, and that he was 
severely retarded with respect to his level of functioning in 
a social, familial and work environment.  The evidence also 
reflects that lay accounts consistently (for the most part) 
place the earliest onset of headaches in about 1964 or 1966.  
Dr. C. in April 1997 reported the history of the headaches as 
an early manifestation of a mental disability, but he also 
reported that headaches that apparently began and disappeared 
in 1966, then recurred a year later.  The physician further 
noted that behavioral changes had only existed for 
about 20 years.  In order for the appellants son to 
receive benefits under 38 C.F.R. § 3.356, it must be shown 
that he was permanently incapable of self-support by reason 
of a mental or physical defect at the date of attaining the 
age of 18 years, i.e., November 5, 1966.  See 38 C.F.R. § 
3.356(a) (1998)

In this case, the Board finds that the record clearly lacks 
persuasive evidence that the veterans son was permanently 
incapable of self-support at age 18.  The mere fact that 
recurrent headaches began in either the year the veterans 
son reached 18 (1966) or even as early as 1964 (according to 
the veteran, the veterans spouse, and lay witness 
affidavits), does not establish that such transient symptoms 
rendered him permanently incapable of self-support at that 
time.  While the veteran and his spouse have also indicated 
that when their son initially experienced headaches and pain, 
and he did so on almost a daily basis, there is no indication 
that he was incapable of self-support.  In fact, the veteran 
and the veterans spouse have indicated in their joint 
statement of August 1996 that the headache symptoms 
discontinued in the middle of 1966 (approximately 4 months 
prior to their sons 18th birthday), and did not resume until 
the early part of 1967 (after his 18th birthday). 

The Board finds that on the facts of this case whether the 
physical or mental condition of the veterans son rendered 
him permanently incapable of self-support at age 18 is 
ultimately a matter upon which competent medical evidence is 
determinative both to diagnosis a physical or mental 
disability or disabilities, and to support the conclusion 
that the severity of that disability or the disabilities had 
rendered the child incapable of self support before he 
attained his 18th birthday.  The only medical evidence of 
record bearing directly on those points is the report of Dr. 
C of April 1997.  While Dr. C. did indicate that the 
veterans condition apparently started in 1966 when the 
patient started complaining about a headache, the physician 
did not provide an opinion that the disability had rendered 
the veterans child incapable of support from the date of 
onset of the first headaches.  In fact, the report of Dr. C. 
contains a contrary history that the childs behavioral 
changes that marked his psychiatric disability had been 
present for about 20 years.  This would place the date of 
onset of the behavioral changes in the late 1970s, long 
after the date the child attained his 18th birthday.  
Consequently, the Board finds that the record is devoid of 
competent medical evidence indicating that the appellant 
became incapable of self-support prior to his 18th birthday.  
Evidence that the appellant became incapable of self-support 
at some later point in time is not material to the issue 
presented here.  As compared the medical evidence of record, 
the Board assigns little if any probative value to the lay 
evidence.  That evidence consists of remote recollections 
advanced in the context of the claim for benefits.  Moreover, 
the Board must note that the recollections are marked by 
internal inconsistencies, even within the context of a single 
hearing, that serve to undermine the probative value of such 
lay evidentiary assertions. 

Therefore, based on all of the above considerations, the 
Board finds that the preponderance of the relevant evidence 
is against the appellants claim for VA benefits based on the 
permanent incapacity of his son for self-support prior to the 
age of 18.


ORDER

Entitlement to VA benefits based on the permanent incapacity 
of the veterans son for self-support prior to attaining the 
age of 18 is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
